DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on November 24, 2021 and is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“a dancer section that applies” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim limitation “section that applies” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “section” coupled with functional language “that applies” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “a dancer section” meaning “dancer roller (34), a dancer arm (36) and a torque motor (38)” discloses in para. [0017].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hart et al. US. Patent (2,926,292) hereinafter Hart.
Regarding claim 7,
Hart discloses a drawing method, comprising the steps of: 
delivering, using a first upstream capstan (20), a metal tube (25) to a first drawing die (28); 
drawing, using a first downstream capstan (21), the metal tube (25) from the first drawing die (28); 
applying a predetermined tension (element 14,33,39 and 140, see Col. 1 lines 36-40, the wire is under tensile force) to the metal tube delivered from the first downstream capstan (21); 
delivering, using a second upstream capstan (22), the metal tube (25) which has been delivered from the first downstream capstan (21) and to which the predetermined 
drawing, using a second downstream capstan (23), the metal tube (25) from the second drawing die (30).
controlling a size of an inner diameter of the metal tube (the control system, see Col.1 lines 33-59, the recitation of increasing the length and decreasing the diameter of the wire is controlling the size of all the diameters of the wire), 
wherein the controlling comprises controlling a first speed ratio between a circumferential speed of the first upstream capstan (20) and a circumferential speed of the first downstream capstan (21, the control system, see Col.1 lines 33-59, the speed of the capstans varies with transmission gears by the control system), and
wherein the controlling comprises a second speed ratio between a circumferential speed of the second upstream capstan (22) and a circumferential speed of the second downstream capstan (23, the control system, see Col.1 lines 33-59, the speed of the capstans varies with transmission gears by the control system).
Examiner notes, the circumferential speed of the capstans is considered to be the speed of the capstan rollers or capstans.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takemoto US. Publication (2015/0183013) hereinafter Takemoto in view of Hart et al. US. Patent (2,926,292) hereinafter Hart.
Regarding claim 1,
Takemoto discloses a drawing machine (100) comprising: 
a first drawing unit (40-1) that includes: 
a first drawing die (42-1) that reduces at least an outer diameter of a metal tube (10) passing therethrough, thereby drawing the metal tube; 
a first downstream capstan (50-1) that is provided after the first drawing die (42-1) so as to draw the metal tube from the first drawing die (42-1); 

a second drawing die (42-2) that reduces at least the outer diameter of the metal tube (10) delivered from the first drawing unit (40-1), thereby drawing the metal tube (10); 
a second downstream capstan (50-2) that is provided after the second drawing die (42-2) so as to draw the metal tube (10) from the second drawing die (42-2); and 
a dancer section (32) that applies a predetermined tension to the metal tube (10) between the first drawing unit (40-1) and the second drawing unit (40-2, see Para.[0036] and [0040]) and 
a drawing unit controller (140) connected to the first drawing unit, the second drawing unit (40-1 to 40-n) and the dancer section (20 and 60, see Para.[0023]), 
wherein the drawing unit controller (140) controls a size of an inner diameter of the metal tube (see Para.[0040]-[0042]), 
wherein the drawing unit controller (140) controls the rotational torque of the capstans (see Para.[0040] and [0042], ), and
Takemoto is silent about a first upstream capstan that is provided before the first drawing die so as to deliver the metal tube to the first drawing die; and
a second upstream capstan that is provided before the second drawing die so as to deliver the metal tube delivered from the first drawing unit to the second drawing die and wherein the drawing unit controller controls a first speed ratio between a circumferential speed of the first upstream capstan and a circumferential speed of the first downstream capstan, and wherein the drawing unit controller controls a second speed ratio between a circumferential speed of the second upstream capstan and a circumferential speed of the second downstream capstan.

Hart, in a similar art, teaches a drawing machine (fig.1) with a first upstream capstan (20) that is provided before the first drawing die (28) so as to deliver the metal tube (25) to the first drawing die (28) and a first downstream capstan (21) that is provided after the first drawing die (28), a second upstream capstan (22) that is provided before the second drawing die (29) so as to deliver the metal tube (25) delivered from the first drawing unit (20-21 and 28) to the second drawing die (29) and a second downstream capstan (23) that is provided after the second drawing die (29) and 
wherein the drawing unit controller (see fig.2-3, control system recited Col.1 line 51 hereinafter CS) controls a first speed ratio between a circumferential speed of the first upstream capstan and a circumferential speed of the first downstream capstan, and wherein the drawing unit controller controls a second speed ratio between a circumferential speed of the second upstream capstan and a circumferential speed of the second downstream capstan (the capstan elements 19-24, see Col.1 lines 29-32 and lines 33-59). Hart teaches the capstans and control system to control different/variation of pressure and speeds of the capstans to be able to successively control the driven speed in accordance with the increase in wire length and decrease in the diameter (see Col.1 lines 41-44).
Because both references disclose art in the same field of endeavor (i.e. Metal deformation) and are concerned with a similar problem (i.e. capstan), it would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the Capstans and drawing unit controller such that it has the first and second KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Examiner notes, the circumferential speed of the capstans is considered to be the speed of the capstan rollers or capstans.
Regarding claim 3,
The prior art Takemoto as modified by Hart, discloses all limitations in claim 1.
Takemoto as modified by Hart, discloses wherein the drawing unit controller (Hart, CS) controls the circumferential speed of the first upstream capstan (Hart, 20) and the circumferential speed of the first downstream capstan (Hart, 21) such that the first speed ratio becomes substantially constant, and wherein the drawing unit controller (Hart, CS) controls the circumferential speed of the second upstream capstan (Hart, 22) and the circumferential speed of the second downstream capstan (Hart, 23) such that the second speed ratio becomes substantially constant (Hart, the capstan elements 19-24, see Col.1 lines 29-32 and lines 33-59).
Regarding claim 4,
The prior art Takemoto as modified by Hart, discloses all limitations in claim 3.

Regarding claim 5,
The prior art Takemoto as modified by Hart, discloses all limitations in claim 4.
Takemoto as modified by Hart, discloses wherein the drawing unit controller (CS) controls the circumferential speed of the first downstream capstan (Hart, 21) based on a speed difference between the circumferential speed of the first downstream capstan and the circumferential speed of the second upstream capstan. (Hart, Control System is capable to be adjusted as claimed, see Col.1 lines 29-32 and lines 33-59).
Regarding claim 6,
The prior art Takemoto as modified by Hart, discloses all limitations in claim 4.
Takemoto as modified by Hart, discloses wherein the drawing unit controller (Hart, CS, see Col.1 line 29, lines 33-47 and Col. 15 lines 64-69) controls the circumferential speed of the first downstream capstan (Hart, 21) based on the predetermines tension applied to the metal tube by the dancer section (Takemoto, 32) between the first drawing unit (Takemoto, 40-1) and the second drawing unit (Takemoto, 40-2).
Response to Arguments
In response to Applicant’s arguments in the remarks dated 11/24/2021 about the 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment and the drawing objection is withdrawn.
With regards to Applicant's arguments about the 35 U.S.C. 102 and 103 rejections with respect to claims 1-7 have been considered but are moot.

Conclusion
  Accordingly, THIS ACTION IS MADE FINAL.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 11, 2022

/S.O.B./Examiner, Art Unit 3725        

/JESSICA CAHILL/Primary Examiner, Art Unit 3753